Citation Nr: 1108834	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an initial compensable rating for chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary evaluation of 100 percent effective June 26, 2005, because of hospitalization over 21 days.  An evaluation of 50 percent was assigned from September 1, 2005 for PTSD.  Service connection for chloracne was granted and a noncompensable rating was assigned, effective August 2004.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran specifically filed a claim for TDIU in September 2008.  The claim was denied in April 2009 and again in September 2009.  The Veteran did not appeal the decision.  Therefore, the issue is not before the Board at this time.  

The issue of an initial compensable rating for chloracne being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, difficulty understanding complex commands, forgetting to complete tasks, sleep impairment, and depressed mood; however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown.  


CONCLUSION OF LAW

The criteria in excess of 50 percent for PTSD have not been met for any period of increased rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

At the outset, it is important to note that a temporary evaluation of 100 percent was assigned effective June 2005 for PTSD because of hospitalization over 21 days.  Thereafter, an evaluation of 50 percent was reassigned, effective September 2005.  The Veteran then indicated that he disagreed with the amount of compensation given for his service-connected PTSD.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2005 and May 2009.  The letters fully addressed all notice elements, informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with these letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal, which was subsequently readjudicated in an August 2010 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's VA outpatient and inpatient treatment records with the claims file.  Records from the Social Security Administration are also of record.  Neither the Veteran nor his representative have identified any outstanding evidence.

The Veteran was hospitalized in August 2005 in the VA domiciliary for the eight week PTSD program.  He also underwent VA examinations in September 2005, April 2007, December 2009, and again in April 2010.  The Board finds the above VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also offered the opportunity to set forth his contentions at a hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating-PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He maintains that his condition warrants at least a 70 percent rating.  He stated that his PTSD had adversely affected his employment, social life, family life, judgment, mood, impulse control and ability to maintain effective relationships.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the United States Court of Appeals for Veterans Claims (Court), however, has held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In the present case, the RO granted service connection for PTSD in an August 2004 rating decision and a 50 percent rating was assigned, effective November 30, 2001, pursuant to DC 9411.  By rating decision of January 2005, a temporary evaluation of 100 percent was assigned effective April 28, 2003, because of hospitalization for PTSD for more than 21 days.  A 50 percent rating was assigned effective from June 1, 2003.

Then, in June 2005, the Veteran filed a claim for an increased rating.  He stated that his symptoms had worsened.  He subsequently filed a claim for a temporary total rating based on hospitalization.   By rating decision of February 2006, a temporary evaluation of 100 percent was assigned effective June 2005, because of hospitalization for PTSD for more than 21 days.  A 50 percent rating was assigned effective from September 2005.  By rating decision of June 2007, a temporary evaluation of 100 percent was assigned effective March 2007, because of hospitalization for PTSD for more than 21 days.  A 50 percent rating was assigned effective from June 2007.  All of the temporary total ratings were granted under the provisions of 38 C.F.R. § 4.29.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, VA inpatient treatment records, and VA examination reports dated in September 2005, April 2007, December 2009, and April 2010- the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 50 percent for the Veteran's PTSD.  

The Veteran was hospitalized for his PTSD from June 2005 to August 2005.  He was admitted to the 8 week PTSD program with complaints of flashbacks, bad dreams, and bad thoughts of Vietnam.  At the time of discharge, he was alert and oriented.  His thought processes were relative and coherent.  Judgment and insight were intact.  There were no suicidal or homicidal ideations.  He attended all of the activities in the PTSD program.  He was evaluated on a regular basis by the multidisciplinary team.  He attended individual and group counseling sessions.  There were no implications during his stay in the domiciliary and he gained insight into his PTSD and indicated that the program was quite helpful to him.  Because of his complaints of significant nightmares and insomnia, his medications were changed.  Upon discharge, he was found to be sober and stable.   

In September 2005, the Veteran underwent a VA psychiatric examination.  He was previously evaluated at the facility in May 2004.  He described a typical day as "staying around the house," going for a walk, occasionally going shopping with his wife, and occasional visits with friends.  He denied any hobbies or significant social activities.  His current psychiatric problems included continuing difficulty with nightmares about his combat experiences.  He estimated these nightmares three to four times a week.  He had recurrent thoughts about combat experiences, susceptibility to environmental triggers, occasional panic attacks, chronic anxiety, depressed mood, functional isolation, and withdrawal.  He did not report significant periods of remission of his symptoms.  He denied the abuse of alcohol and drugs.  

Mental status examination revealed the Veteran to be polite and cooperative.  He was not in acute distress.  His affect was appropriate and unconstructed.  His mood was mildly dysthymic.  He was alert, oriented, relevant, and coherent.  There was no evidence of psychosis.  He did not exhibit suicidal or homicidal thinking.  There was no impairment of his though processes.  He was competent and able to manage his affairs.  He related his experiences, problems, and symptoms in a pleasant and seemingly sincere manner.  The examiner stated that the estimated impact of his PTSD on his social and occupational functioning was estimated to be moderate to severe in degree.  The diagnosis was PTSD.  The Veteran's global assessment of functioning (GAF) was 53.  

In November 2005, the Veteran was seen in the VA mental health clinic on an outpatient treatment basis.  This was his first visit with this examiner since he was seen on discharge from the VA PTSD 8 week program.  He was being followed in aftercare once a month.  The Veteran believed that the PTSD program helped him, and he may consider re-entering the program next year.  The Veteran stated that he was doing fair.  He seemed to have difficulty communicating with people outside of the PTSD program since they did not understand him.  He found himself "pulling away from people" and had difficulty trusting people, even his family sometimes.  He stated that his mind "played tricks on him" and he felt he was being followed at times.  He admitted to auditory and visual hallucinations as well as flashbacks and nightmares.  He described insomnia as a continuing significant problem.  He slept 4 hours a night at most.  He had not been taking his medications as directed due to side effects.  The examiner stated that his medications would not provide the most benefit if not taken as prescribed.  The Veteran understood and stated that he would be more compliant in taking his medications.  Mental status examination revealed the Veteran to be alert, oriented, and in no acute distress.  He was cooperative and answered questions appropriately.  He had appropriate affect and was well groomed.  He denied any suicidal or homicidal ideation, intent, or plan.  The assessment was PTSD.  

The Veteran was seen in April 2006 on an unscheduled basis.  He stated that he thought his PTSD symptoms had become worse in the past 3 to 4 months.  He related that he got agitated around people.  He related that he did attend PCT and aftercare once a month.  He admitted to paranoid ideations.  He felt that when he was out driving, people were watching and following him.  He stated that he was unable to stay focused.  He had difficulty dealing with authority.  He stated that he had marital problems.  Although he had been married approximately 30 years, he stated that his wife did not understand him.  He was hoping to go to Florida to visit his mother.  The assessment was PTSD.  

The Veteran was hospitalized in the VA PTSD 8 week program from March 2007 to May 2007.  He had been receiving treatment for PTSD since 2005.  His PTSD symptoms were chronic anxiety, nervousness, anger, anger out of control, nightmares, bad dreams, and intrusive thoughts about the Vietnam War.  His main problem was his inability to control his anger well.  He related that he made everyone in his family leave home for a while, then felt remorseful about his behavior.  He had recently become angry with a staff member and made a few comments, then became more anxious and wanted to avoid confrontations.  His speech was subdued, rational, and goal directed.  He was fully oriented, with some depression, but not of a major degree.  

In April 2007, while hospitalized, the Veteran underwent a VA psychiatric examination.  The Veteran related that he had current treatment for a mental disorder.  His current treatment included anti-depressant, anti-anxiety, group and individual therapy.  His therapy was found to be effective.  He also stated that the medication was helping a lot.  He was first married in 1966 and divorced in 1967.  He had been living with his present wife, whom he married in 2005, for many years and they had a 34 year old son.  He related that he and his wife had not been getting along and had been seen by a marriage counselor.  At the time of the examination, his son was in Iraq.  The Veteran stated that he socialized very little and did not like when people came over to his house.  He related that he went on walks and that he went on walks with his wife prior to their marriage difficulties.  He enjoyed fishing with a friend.  He occasionally watched television.  He had no suicide attempts, or violence/assaultiveness.  He did not use alcohol or drugs.  

Mental status examination showed the Veteran to be casually dressed.  His speech was spontaneous.  He was cooperative, friendly, and relaxed.  His affect was appropriate and his mood was good.  His attention was intact but he was not able to do serial 7s or spell a work forward or backward.  He did not exert effort and very quickly could not complete these tasks without a pencil and paper.  He did not demonstrate attention disturbance during the examination.  He was oriented to time, person, and place.  His thought process and content were unremarkable.  He had no delusions and his judgment and insight were intact.  He had sleep impairment which consisted of nightmares.  He did not have any hallucinations.  He did not have any inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive or ritualistic behavior.  He did not have panic attacks (the Veteran later wrote to the RO indicating that this was not true and he had had not been asked this question by the examiner).  He had no suicidal thoughts or episodes of violence.  His impulse control was good.  He was able to maintain minimum hygiene.  His remote, recent, and immediate memory was normal.  The examiner stated that the Veteran was capable of managing his financial affairs, but the Veteran later contacted RO and indicated that his wife handled all of his financial affairs.  The examiner stated that the Veteran's prognosis was fair and that he was feeling improvement with his current medication and was pleased with his therapy from the PCT clinicians.  

The examiner stated that there was no total occupational and social impairment due to PTSD signs and symptoms.  He also related that the Veteran's PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  There was not reduced reliability and productivity due to PTSD symptoms.  

The Veteran was discharged from the 8 week PTSD program in May 2007.  The pertinent diagnosis was PTSD.  His GAF was 50-55.  

VA outpatient treatment records from September 2009 to June 2010 were associated with the claims folder.  In September 2009, the Veteran was seen for a follow-up and medication management.  He related that he went to group therapy every Monday, and stated that it was beneficial.  He expressed much concern about his son going to Iraq for his third tour of duty.  He stated that he felt a little shaky and felt he would benefit from an increase dosage of Xanax.  He was satisfied with his Prozac and Remeron as prescribed.  The assessment was PTSD.  His Xanax was increased.  Later that month, the Veteran took a suicide risk assessment.  He related that he did not have thoughts about death or killing himself.  He was seen in December 2009.  He related that he had more frequent panic attacks, nightmares, and flashbacks.  He related that he and his wife had not been sleeping together because he was afraid he would hurt her during the nightmares.  He felt bad about cruel behavior he saw toward Vietnamese people.  He had panic attacks when he was around other people.   He related that he had an operation and was not able to attend his PTSD class for a month.  He related that he would start on that day.  He related that his son was on his 3rd tour in Iraq.  He related that he was proud of his son but that he worried about him.  He used no alcohol, nicotine, or drugs.  The assessment was PTSD.  His Xanax was increased.  The examiner stated that the Veteran's symptoms would probably improve as he resumed his weekly PTSD classes.  He elected to continue his Prozac as it was very helpful to him.  The Veteran attended his mental health counseling group in January 2010.  There was good group attention and participation and the Veteran appeared to benefit from it.  

The Veteran was seen in the VA mental health clinic in March 2010.  He was last seen by a contract psychiatrist in December 2009 and last seen by this clinician in September 2009.  He related that his main concern was that he was having a "lot of bad luck."  He was having panic attacks more frequently.  He was status post motor vehicle accident coming back from Miami, Florida at Thanksgiving when he blacked out at the wheel and struck another vehicle.  He stated that he now limited his driving.  He related that he did not drive alone and did not drive long distances.  He was seen in the neurology clinic and diagnosed with benign essential tremors.  He related that he had been nervous around other people since returning from Vietnam and was unable to tolerate crowds.  When mental health medications were discussed, he stated that he was doing better but that he was still not sleeping well.  He stated that his sleep was restless and he and his wife did not sleep together because of this.  He related that his wife planned to retire in May 2010 to spend more time with him.  He stated that he and his wife walked together after she got home from work.  She made sure he kept up his personal hygiene.  He stated that he did not leave the house or have visitors if his wife was not home.  He stated that he tended to an orange tree and a blueberry tree and enjoyed being in the yard by himself.  He did not care for looking at television.  He related that he no longer attended his Monday morning PTSD group since he was unable to obtain travel pay and no longer was able to afford the travel expenses.  He related that he planned to ride with another Veteran to the Thursday aftercare which authorized travel pay.  He related he was a member of DAV and was driven to his examination by a fellow friend and Veteran because his wife was unable to take off from work to take him to the examination.  He indicated that his memories of Vietnam occurred more frequently and he was stated that he was able to see what happened.  He did not drink, smoke, or use drugs.  Sleep was described as poor.  He gained 3 pounds.  He denied any suicidal ideation, intent, or plan.  His Xanax was increased to 4 times a day.  Mental status examination showed Veteran to be alert, oriented, and in no acute distress.  His GAF was 55.  

The Veteran underwent a VA psychiatric examination in April 2010.  He related that he received outpatient treatment for his PTSD since July 2007 to the present.  The Veteran received anti-depressant and anti-anxiety medications for his PTSD.  His specific medications were Prozac, Remeron, and Xanax.  He showed no signs or effects to the medications.  At the time of the examination, he no longer participated in group or individual therapy.  He related that he occasionally attended support/educational groups.  He stated that the effectiveness of therapy was fair and that the medication helped some.  He stated that he and his wife had been married 5 or 6 years and they had what was described as a poor relationship.  He continued to be very unhappy in this relationship.  However, he related that he had a good relationship with his son.  He enjoyed visiting his mother in Florida watching the wild chickens in his backyard, and walking around the block.  He watched television occasionally.  He related that he did not use alcohol, but stated that he smoked marijuana, but was vague about how often.  

Mental status examination showed the Veteran was casually dressed.  His speech was spontaneous and his attitude toward the examiner was cooperative and attentive.  His affect was appropriate and his mood was depressed.  He was easily distracted.  He was unable to do serials 7s, but was able to spell a word forward and backward.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  His judgment and insight were intact.  He was of average intelligence.  He had sleep impairment.  He had no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive/ritualistic behavior.  He had panic attacks.  His impulse control was good.  He had no episodes of violence.  He was able to maintain minimum personal hygiene.  His remote, recent, and immediate memory were all normal.  He related recurrent distressing dreams of the traumatic event.  He had markedly diminished interest or participation in significant activities.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The Veteran's symptoms appeared to be moderate in severity and also appeared to have remained the same since his last compensation and pension examination according to very consistent documentation in the medical record.  He stated that he was much worse but on the last appointment, it was noted that he stated he was doing better, still not sleeping well.  The Veteran was not employed and was retired due to an injury to his knee.  

The diagnosis was PTSD.  His GAF was 55.  It was noted that the Veteran did not socialize or have any friends.  The examiner explicitly noted that the Veteran's PTSD did not to interfere with his ability to maintain gainful employment.  However, it was also indicated that the Veteran's smoking of marijuana likely could have an effect on his mood.  

On this record, the Board for the entire period of increased rating claim, considers the evidence for the Veteran's PTSD to have been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, that more nearly approximates a 50 percent rating.  38 C.F.R. § 4.130.  

Thus, in so finding, the Board also concludes  that the Veteran's PTSD has not for any period of the increased rating claim more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships as required for 70 percent. 38 C.F.R. 4.130, Diagnostic Code 9411.  

The Veteran had no homicidal or suicidal ideation.  The record also fails to show that he experiences obsessional rituals which interfere with routine activities.  His personal hygiene and appearance was always intact.  Although he related on one occasion that he got angry and had problems with his anger, he noted for the most part, throughout the appeals period that he had impulse control, and he had to learn how to control his impulses.  He exhibited no periods of violence.  He had problems with sleeping.  He was oriented to time and place, and although there has been some impairment of concentration on one occasion, when he stated in April 2006 that he was unable to stay focused, his memory had been normal at all times.  Although he and his wife had marital difficulties, such does not translate to the Veteran having an inability to establish and maintain effective relationships.  Indeed, while his marriage is reported to be strained, the Board's attention is drawn to the March 2010 report that the Veteran's wife was retiring so that she could spend more time with him, which would include going on walks together.  Such suggests that there remains a meaningful relationship between the Veteran and his wife.  Moreover, there is evidence of a close relationship with his son, and that the Veteran maintains some outside social relationship through VA or the DAV.  As such, the Board does not consider the disability picture presented to warrant a rating higher than 50 percent for any period of time.

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV). As indicated in Carpenter v. Brown, 8 Vet. App . 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.

In this case, the Veteran's GAF score has been depicted at a high of 55 which reflected moderate symptoms to a low of 50, reflecting mostly serious symptoms, including no friends and impairment in areas such as work, thinking or mood.  He stated that he had no friends and as of March 2010, during his examination report, he stated that he did not leave the house or have visitors if his wife was not home.  He did like to walk in his yard, and tend to his orange tree.  He related on one occasion that he had a friend, that he enjoyed fishing with.  Additionally, when his wife was unable to take him for his VA examination in March 2010, a fellow Veteran drove him to his examination.  However, he also related that he and his wife were having difficult times because of his mood, but he also stated that his wife was to retire to spend more time with him.  Further, as discussed, the VA examiner explicitly stated that the Veteran's PTSD would not interfere with his ability to maintain gainful employment.  Put another way, the Board again finds that the totality of the evidence shows moderate impairment at best.

The Board has considered the Veteran's statements that his PTSD, is worse.  He asserted that he warranted at least a 70 percent rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

Such competent evidence-concerning the nature and extent of the Veteran's PTSD; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's PTSD was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for PTSD is denied.  


REMAND

The Veteran claims an increased rating for chloracne, indicating that this service-connected disability had worsened.  The Veteran's most recent VA examination performed in April 2010 indicated that the Veteran was seeing a dermatologist at the August, Georgia VA Medical Center.  The evidence also stated that a skin biopsy had been done.  A review of the claims folder showed no evidence of a skin biopsy performed by VA.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), (observing in part that when it is alleged that there was specific evidence in existence that would have well grounded a claim under then applicable law, VA had a duty to inform the claimant of the importance of obtaining this evidence to "complete the application.").  The skin biopsy and any additional dermatology records from the Augusta, Georgia VA should be obtained in connection with the Veteran's chloracne claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and find out when he underwent a skin biopsy with the VA Medical Center, Augusta, Georgia, and associate those records and any other VA medical records since that time related to the Veteran's service-connected chloracne, with the claims folder.  If any identified records are deemed unavailable, such should be stated and noted in the record.

2.  If the aforementioned VA medical evidence indicates an increase in severity in the Veteran's service- connected chloracne, a VA examination should be scheduled to determine the level of severity of the disability.  All indicated tests should be accomplished. The claims folder should be made available to the examiner in connection with the examination.

3.  Following such development, the RO/AMC should review and readjudicate the claim. See 38 C.F.R. § 4.2.  If the findings and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action does not resolve the claim, the RO/AMC shall issue the Veteran a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


